Citation Nr: 0720751	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-31 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDING OF FACT

The veteran's PTSD does not result in more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for PTSD and assigned it a 
10 percent rating effective from the March 6, 2003 date of 
claim in September 2003.  The veteran appealed the assignment 
of a 10 percent rating, and in June 2004 the RO changed the 
initial rating to 30 percent effective from March 6, 2003.  
The veteran continues his appeal for a higher rating.  He 
stated that he wants a 60 percent rating in August 2004, and 
so this appeal is not terminated by a partial grant.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Since this is an initial 
rating case, it is possible for the veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119, 126-28 (1999).  The Board concludes that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

For a 50 percent rating under the 38 C.F.R. § 4.130's General 
Formula for Rating Mental Disorders, the evidence must show 
occupational and social impairment with reduced reliability 
and productivity, due to symptoms such as flattened affect, 
circumstantial circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, and difficulty establishing and 
maintaining effective work and social relationships.  The 
evidence does not nearly approximate this.  

The VA treatment records show that the veteran had received 
medication for his psychiatric treatment, but does not 
contain much description of his symptoms.  The veteran 
testified in March 2007 that he had discontinued his 
treatment and was no longer taking medication for this 
disorder.

Neither the September 2003 nor the November 2005 VA 
examination reports note the presence of flattened affect.  
His affect was described as appropriate in both examination 
reports.  Likewise, neither examination report notes 
circumstantial, circumlocutory or stereotyped speech or 
impaired abstract thinking.  There were no loose 
associations, flight of ideas, or impairment of thought 
processes or communication.  The veteran also did not have 
panic attacks, although at his hearing in March 2007 he 
testified that he would cringe when he heard the telephone 
ring, and that he would feel sick, which he apparently 
considered a panic attack.  His memory, both recent and 
remote, was described as good, and his insight, judgment, and 
intellectual capacity were described as adequate in both 
examination reports.  He was, however, anxious.  

He also exhibited some difficulty establishing and 
maintaining effective work and social relationships.  The 
September 2003 examination report noted that he had limited 
social relationships and solitary recreational and leisure 
pursuits.  The November 2005 examination report indicates 
that he had been fired the previous week from his job as a 
used car manager for poor performance.  The November 2005 
examiner also expressed the opinion that the veteran's social 
phobia was secondary to his PTSD.  The veteran testified in 
March 2007 that he could not seem to follow instructions, and 
had to write down detailed instructions, which had led to his 
firing.  He had, however, acquired another job as an 
inventory manager.  He added that he did not feel that he 
could work as a sales manager, as this job required attending 
meetings and interacting with people.

At the time of the September 2003 VA examination, the 
veteran's global assessment of functioning was 52.  It was 50 
at the November 2005 examination.  GAF scores ranging from 51 
to 60 reflect more moderate symptoms.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
Scores ranging from 41 to 50 reflect serious symptoms, Id., 
but the veteran's score of 50 was at the top of the range and 
his activities, other than the recent loss of employment, 
were described similarly to those in September 2003.  

He stated at the time of the March 2007 hearing that he was 
doing inventory control currently and that it involved taking 
inventory in multiple cities.  His tax preparer indicated in 
March 2007 that the veteran had been working since July 2006.  
Thus, while there was unemployment between November 2005 and 
July 2006, the evidence as a whole does not show more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 

A higher initial schedular rating is not supported, but 
rather, the probative evidence tends to contradict 
occupational and social impairment with reduced reliability.  
The veteran testified in March 2007 that he had panic attacks 
just about every day.  However, he told trained examiners the 
opposite and they did not observe any, and in December 2003, 
he indicated that Sertraline had been keeping him calm.  The 
veteran also testified that he would make mistakes at work.  
However, as he also testified, he was able to determine later 
that mistakes were made, and correct them.  He also 
indicated, in essence, that his work is complex but he is 
able to do it.  The veteran stated in August 2004 that he was 
losing his short term memory.  The treatment reports 
indicating that his memory is adequate are considered more 
probative, however, as they are from trained health care 
providers who tested him.  .

Extraschedular consideration

The provisions of 38 C.F.R. § 3.321(b)(1) (2006) indicate 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  There have been no 
hospitalizations and in fact in March 2007 the veteran 
indicated that he had not received treatment since about late 
2005. 

Marked interference with employment due to PTSD has not been 
shown either.  A VA social worker's statement received in 
2003 is not credible.  It indicated that the veteran is 
unable to be gainfully employed, but it is apparent that the 
veteran has been gainfully employed almost continuously.  The 
veteran gave no indication in his September 2003 VA 
examination that he was having any difficulty working in car 
sales full time, and there was only a gap of several months 
with unemployment between November 2005 to July 2006.  He 
indicated in December 2003 that his ability to function at 
work with others was restricted, but the current 30 percent 
rating recognizes this.  While he lost one job, he now has 
another and seems to be doing an adequate job.  The veteran 
admitted in testimony that the car business is so stressful 
that he had tried to get out of it.  The record as a whole 
does not establish marked interference with employment due to 
PTSD.  Therefore, referral for an extraschedular rating is 
not warranted.


The veteran argued in August 2004 that his rating should be 
higher because men who served together with him in Vietnam 
are rated 100 percent disabled due to PTSD.  However, the 
criteria as applied to him do not support more than a 30 
percent rating.  In light of the above, a higher initial 
rating is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

VA has satisfied its duty to notify.  In March, April, and 
May 2003 letters and a February 2005 letter, the RO provided 
the requisite notification.  Moreover, the claimant was given 
the text of 38 C.F.R. § 3.159, concerning the respective 
duties, in the June 2004 statement of the case.  There was 
adequate 5103(a) notice for the service connection claim 
before it was adjudicated, and service connection was granted 
and so there could be no prejudice concerning service 
connection notice.  Dunlap v. Nicholson, U.S. Vet. App. No. 
03-0320 (March 22, 2007).  Notice except the March 2006 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), preceded the adjudication.  However, the lack of that 
pre-decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication and the veteran has 
demonstrated an awareness of what is required, by submitting 
the evidence and argument he did.  VA has satisfied its duty 
to notify.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, lay statements, and testimony from the 
veteran.  Also, the veteran was afforded two VA psychiatric 
examinations.  VA has satisfied its assistance duties.  For 
the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

A higher initial evaluation for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


